@e, :\:SS/ z./@{

Dr. Alex Melvin Wade, Jr.
Paralegal Specialist

Mark W. Stiles

3060 FM 3514

Beaumont, Texas 77705-7638

Cause No.: 1222385-D

EX PART-E>:»,>: _ § IN TH;E 185th DISTRICI coURT
§ oF b
ALEX'MELVIN wADE, JR., § HARRIS couNTY, »T E X A s '
Applicant.

APPLICANT ALEX MELVIN WAIE, JR;,}S STRENUOUSLY OBJECT IN THIS HIS
RESPONSE TO SIATE"S ORIGINAL ANSWER NOVEMBER 5th 2015

TO THE HONORABLE JUDCE OF SAID COURT:

Applicant Alex Melvin Wade, Jr., prouse files this histtrenously objection
`and Response to State's Original Andwer dated November 5th, 2015 for good cause
as in the following:

y I.

l§pplicant strenously object to State's Original Answer dated November 5th,
2015; page two (2) of the Original Answer three(3) paragraph of that section-
of the answer.

State contends applicant fourth application for writ of habeas.oorpus ,
cause number 1222385-D, on FebruaryyZéth, 20l4. The applicant filed an amended
` application in the instant proceeding on March 26th, 2014.

State has failed and on in an attempt to once again make the record appear
other than the actual record should appear. This is to say, Applicant has filed
along with the writ application and the amended application an aray of memoran-
dums with evidence in support. Specifically; applicant alleges that he is

"actuauynnocence of the offense for which he is charged begg§ggi§#§£b|@s no
COURT OF CRIM|NAL APPEALS

1 ,t. '
comp ainan ' DEC 28 2015
n Ralkidn]l/LY@S,atPGEkEL Stfk§.

 

Abe| Acosta, Clerk

2014, there the State's Motion Requesting Designation of Issues are as fol-
lows: l

l. Whether the applicant is actually innocent in the primary case;

2. `Whether the applicant received ineffective assistance of counsel in the

primary case;

3. Whether the evidence was insufficient to convict the applicant in the

primary case;

4. Whether the State committed a grady violation in the primary case; and

5. Whether the state allowed perjuried evidence and false testimony in the

primary case.

The record is devoid of any State's reply to any of the unresolvedfdesignated
claims. Applicant has presented to the Clerk of Counrt, Office of Chris Daniel,
Clerk of Harris County, Texas District Court pleadings supported with evidence
of his unresolved claims, especially his unresolved claim of "actual innocence'
where he contends that there is no complainant. Applicant has directed to Court
to the Clerk's Record, Vol. 00004, there the complaint is a complaint used in
and from an indictment dismissed against applicant 1116862. Applicant directs
the Court to testimony provided by State's Chief Witness, Eitan Price of Western
World Insurance Groupy where the testimony support the Clerk's Record, there is
no complainant nor is there a valid complaint showing that Western.World Insurance
Group filed a complaintt¢(See CR-OO328 Ln. 13-24)

Applicant depict to have mounted aeredible`claim of innocence, applicant
has supported his allegations of constitutional error with reliable evidence-
whether it be exculpatory scientific evidence, trustworthy eyewitness accounts,

")
._L_

"or critical physical evidence-which appears to be the case here, that was not
presented at trial. To determine whether applicants§attd§£d the burden, court
must make a holistic evaluation of all the evidence, old and_new, incriminating
and exculpatory, withon;regard:to whether it would necessarily be admitted
under rules of admissibilityythat would govern at trial-_ Inla evidentiary,

and this Court recommend that one be Ordered, then decide how reasonable jurors,
who were properly instructed, would react to the overall, newly supplemented
record.

Applicant claim thats unresolved on the "actual innocence," where the
complaint filed in the Clerk's Record CR-OOOOA do not contend Western Wbrld
lnsurance Group filed a complaint.

The Court is aware Texas Law requires that a information must be preceded
by, or accompanied by, a valid complaint. §§§er_:;_§t§te, 159 Tex. Crim. 491,
265 S.W.2d 600. Further Applicant filing as to the "actual;innocence" unresoled
claim, an indictment not based upon a valid complaint is fatually defective.
_B_a§§!l§tits-

In an evidentiary if applicant can show and State failed to refute the
Claim of "actual innocence,V based on the indictment which the State went
to trial where it based its case as proof where the testimony and evidence
proves that applicant commited no offense because_there was no offense to
eommit§; the writ must be granted and the conviction reversed. The evidence
support a claim of factual innocence of the offense alleged by indictment of
"attempted theft."

ln light of Schlup v. Delo, 513 U.S. 298, 327(1995), Applicant claim of
actual innocence is the gateway to defaultedclaims must be established that,

_3_

 

in light of newwevidence, "it is more likely than not that no reasonable juror
would have found him Applicant guilty beyond a reasoanble doubt." See,
Bell v. House, 126 S. Ct. 2064, 2076-77(2008)

This Court has considered _ the rationale of McQuiggin v. Perkins,, 133
S.Ct. 1924(2013), Applicant's evidence, new discovered and relevant evidence
attached to pleading filed by applicant in the clerkls office, possess a
strong showing of "actual innocence." Applicant applications contain sub-
stantive claims in support of the actual innocence, one in specific, ineffective
assistance of trial counsel and.prosecutional misconduct-

_ REcomE:NDATIoN FoR EJIDMIARY HEARING

Applicant's filing attached with evidence supporting his claims and
this Court is of the opinion and it recommend the Court of Criminal Appeals
issue its Onkr for an evidentiary hearing on applicant unresolved claims as
acknowledge by the State'g- Motion Designating Issue filed by the Office of Devon
And€rSOn , District ASttorney for Harris County, Texas, yia, Andrew Smith,
Assistant District Attorney filed on March 11th, 2914 some 19 months ago. See,
g w snzondo,. %7 Sw~a 2d 1202, .zlzrex.crm.p.pp.1996)..

` _ , ORDER '

THE CLERK IS ORDER to prepare an amended transcipt of all papers filed in
cause number 1222385»D, and transmit same to the Court of Appeals as provided
by Tex. Code Crim. Proc. Annt art 11~07(West 2013) The amended transcipt Shall
include certified copies of the following documents:

1. The State's Motion Requesting Designation of issue and a filed

stamped filing signed by this Court;

2. Applicant' S filing labeled as Exhibits in the Clerk's Record online

_4_

 

filing labeling the filing as exhibits;
3. Applicant's newly discovered evidence, specifically Erhibit "E," "F"
letter from the Office Brownsims, Attorneys At Law, dated July Sth, 2002 .'
and letter dated July 16th, 2007. . v n 7
4. lApplicant's Exhibit Z;WZl & ZZ,'Banking Record§ not presented in the
crial; Exhibit U, v, w, capitai one, Exhibit "A-1 thru A-a, and;
5. All‘pleading under any heading filed in the habeas-record.
THE CLERK is further ORDERED.to send a copy of.this Order to State of Texas,'
Devon Anderson, District Attorney, c/o Farnaz Faiaz, 1201 Franklin Steet,

Suite 600, Houston, Texas 77002.

sIGNED this day of_ _ -; 2015.

 

Susan Brown, Presiding

I\D. .12&".385-D

n